Exhibit 10.02
ITT CORPORATION
2003 EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
for
BAND A
THIS AGREEMENT (the “Agreement”), effective as of the       day of           ,
20     by and between ITT Corporation (the “Company”) and name (the “Optionee”),
WITNESSETH:
WHEREAS, the Optionee is now employed by the Company or an Affiliate (as defined
in the Company’s 2003 Equity Incentive Plan, as amended and restated as of
March 1, 2008 (the “Plan”)) as an employee, and in recognition of the Optionee’s
valued services, the Company, through the Compensation and Personnel Committee
of its Board of Directors (the “Committee”), desires to provide an opportunity
for the Optionee to acquire or enlarge stock ownership in the Company, pursuant
to the provisions of the Plan.
NOW, THEREFORE, in consideration of the terms and conditions set forth in this
Agreement and the provisions of the Plan, a copy of which is attached hereto and
incorporated herein as part of this Agreement, and any administrative rules and
regulations related to the Plan as may be adopted by the Committee, the parties
hereto hereby agree as follows:

1.   Grant of Options. In accordance with, and subject to, the terms and
conditions of the Plan and this Agreement, the Company hereby confirms the grant
on            , 20      (the “Grant Date”) to the Optionee of the option to
purchase from the Company all or any part of an aggregate of           Shares
(the “Option”), at the purchase price of $      per share (the “Option Price” or
“Exercise Price”). The Option shall be a Nonqualified Stock Option.   2.   Terms
and Conditions. It is understood and agreed that the Option is subject to the
following terms and conditions:

  (a)   Expiration Date. The Option shall expire on           , 20     , or, if
the Optionee’s employment terminates before that date, on the date specified in
subsection (f) below.     (b)   Exercise of Option. The Option may not be
exercised until it has become vested.     (c)   Vesting. Subject to subsections
2(a) and 2(f), the Option shall vest in full upon the first to occur of the
following events:

  (i)              , 20      or     (ii)   an Acceleration Event (as defined in
the Plan).

  (d)   Payment of Exercise Price. Permissible methods for payment of the
Exercise Price upon exercise of the Option are described in Section 6.6 of the
Plan, or, if the Plan is amended, successor provisions. In addition to the
methods of exercise permitted by Section 6.6 of the Plan, the Optionee may
exercise all or part of the Option by way of (i) broker-assisted cashless
exercise in a manner consistent with the Federal Reserve Board’s Regulation T,
unless the Committee determines that such exercise method is prohibited by law,
or (ii) net-settlement, whereby the Optionee directs the Company to withhold
Shares that otherwise would be issued upon exercise of the Option having an
aggregate Fair

 



--------------------------------------------------------------------------------



 



      Market Value on the date of the exercise equal to the Exercise Price, or
the portion thereof being exercised by way of net-settlement (rounding down to
the nearest whole Share).     (e)   Tax Withholding. The Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, all applicable federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to the
exercise of the Option. The Optionee may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares that
otherwise would be issued upon exercise of the Option, with the number of Shares
withheld having a Fair Market Value on the date the tax is to be determined
equal to the minimum statutory total tax that could be imposed on the
transaction (rounding down to the nearest whole Share). Any such election shall
be subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.     (f)   Effect of Termination of Employment.  
      If the Optionee’s employment terminates before (_________, 20__ — option
expiration date), the Option shall expire on the date set forth below, as
applicable:

  (i)   Termination due to Death. If the Optionee’s employment is terminated as
a result of the Optionee’s death, the Option shall expire on the earlier of
_________, 20__, or the date three years after the termination of the Optionee’s
employment due to death. If the Option is not vested at the time of the
Optionee’s termination of employment due to death, the Option shall immediately
become 100% vested.     (ii)   Termination due to Disability. If the Optionee’s
employment is terminated as a result of the Optionee’s Disability (as defined
below), the Option shall expire on the earlier of _________, 20__, or the date
five years after the termination of the Optionee’s employment due to Disability.
If the Option is not vested at the time of the termination of Optionee’s
employment due to Disability, the Option shall immediately become 100% vested.  
  (iii)   Termination due to Retirement. If the Optionee’s employment is
terminated as a result of the Optionee’s Retirement (as defined below), the
Option shall expire on the earlier of _________, 20__, or the date five years
after the termination of the Optionee’s employment due to Retirement. If the
Option is not vested at the time of the Optionee’s termination of employment due
to Retirement, a prorated portion of the Option shall immediately vest as of the
date of the termination of employment (see “Prorated Vesting Upon Retirement”
below). Any remaining unvested portion of the Option shall expire as of the date
of the termination of the Optionee’s employment. For purposes of this subsection
2(f)(iii), the Optionee shall be considered employed during any period in which
the Optionee is receiving severance payments (disregarding any delays required
to comply with tax or other requirements), and the date of the termination of
the Optionee’s employment shall be the last day of any such severance period.

2



--------------------------------------------------------------------------------



 



  (iv)   Cause. If the Optionee’s employment is terminated by the Company (or an
Affiliate, as the case may be) for cause (as determined by the Committee), the
vested and unvested portions of the Option shall expire on the date of the
termination of the Optionee’s employment.     (v)   Voluntary Termination or
Other Termination by the Company. If the Option is vested and the Optionee’s
employment is terminated by the Optionee or terminated by the Company (or an
Affiliate, as the case may be) for other than cause (as determined by the
Committee), and not because of the Optionee’s Retirement, Disability, or death,
the Option shall expire on the earlier of ________, 20__, or the date three
months after the termination of the Optionee’s employment. If the Option is not
vested on the date the Optionee’s employment terminates, the Option shall expire
immediately in full on the date of termination of employment, and the Option
shall not thereafter be exercisable. For purposes of this subsection 2(f)(v),
the Optionee shall be considered employed during any period in which the
Optionee is receiving severance payments, and the date of the termination of the
Optionee’s employment shall be the last day of any such severance period.

      Notwithstanding the foregoing, if an Optionee’s employment is terminated
on or after an Acceleration Event (A) by the Company (or an Affiliate, as the
case may be) for other than cause (as determined by the Committee), and not
because of the Optionee’s Retirement, Disability, or death, or (B) by the
Optionee because the Optionee in good faith believed that as a result of such
Acceleration Event he or she was unable effectively to discharge his or her
present duties or the duties of the position the Optionee occupied just prior to
the occurrence of such Acceleration Event, the Option shall in no event expire
before the earlier of the date that is 7 months after the Acceleration Event or
________, 20__.         Retirement. For purposes of this Agreement, the term
“Retirement” shall mean the termination of the Optionee’s employment if, at the
time of such termination, the Optionee is eligible to commence receipt of
retirement benefits under a traditional formula defined benefit pension plan
maintained by the Company or an Affiliate (or would be eligible to receive such
benefits if he or she were a participant in such a traditional formula defined
benefit pension plan).         Disability. For purposes of this Agreement, the
term “Disability” shall mean the complete and permanent inability of the
Optionee to perform all of his or her duties under the terms of his or her
employment, as determined by the Committee upon the basis of such evidence,
including independent medical reports and data, as the Committee deems
appropriate or necessary.         Prorated Vesting Upon Retirement. The prorated
portion of an Option that vests upon termination of the Optionee’s employment
due to the Optionee’s Retirement shall be determined by multiplying the total
number of unvested Shares subject to the Option at the time of the termination
of the Optionee’s employment by a fraction, the numerator of which is the number
of full months the Optionee has been continually employed since the Grant Date
and the denominator of which is 36. For this purpose, full months of employment
shall be based on monthly anniversaries of the Grant Date, not calendar months.

3



--------------------------------------------------------------------------------



 



  (g)   Compliance with Laws and Regulations. The Option shall not be exercised
at any time when its exercise or the delivery of Shares hereunder would be in
violation of any law, rule, or regulation that the Company may find to be valid
and applicable.     (h)   Optionee Bound by Plan and Rules. The Optionee hereby
acknowledges receipt of a copy of the Plan and this Agreement and agrees to be
bound by the terms and provisions thereof as amended from time to time. The
Optionee agrees to be bound by any rules and regulations for administering the
Plan as may be adopted by the Committee during the life of the Option. Terms
used herein and not otherwise defined shall be as defined in the Plan.     (i)  
Governing Law. This Agreement is issued, and the Option evidenced hereby is
granted, in White Plains, New York, and shall be governed and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

By signing a copy of this Agreement, the Optionee acknowledges that s/he has
received a copy of the Plan, and that s/he has read and understands the Plan and
this Agreement and agrees to the terms and conditions thereof. The Optionee
further acknowledges that the Option awarded pursuant to this Agreement must be
exercised prior to its expiration as set forth herein, that it is the Optionee’s
responsibility to exercise the Option within such time period, and that the
Company has no further responsibility to notify the Optionee of the expiration
of the exercise period of the Option.
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
Chairman, President and Chief Executive Officer, or a Vice President, as of the
___ day of _________, 20__.

     
Agreed to:
  ITT Corporation
 
   
 
   
 
   
 
   
 
Optionee
   
(Online acceptance constitutes agreement)
   
 
   
Dated:                                         
  Dated: _________, 20__
 
   
Enclosures
   

4